NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., CISCO SYSTEMS,
   INC., AVAYA, INC., LG ELECTRONICS, INC.,
    TOSHIBA CORP., VIZIO, INC., HULU, LLC,
VERIZON SERVICES CORP., VERIZON BUSINESS
           NETWORK SERVICES INC.,
                   Appellants

                           v.

        STRAIGHT PATH IP GROUP, INC.,
                    Appellee
             ______________________

2016-2004, 2016-2008, 2016-2009, 2016-2019, 2016-2020,
2016-2021, 2016-2112, 2016-2113, 2016-2114, 2016-2182,
                2016-2183, 2016-2184
               ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2014-01366,      IPR2014-01367,     IPR2014-01368,
IPR2015-00196,      IPR2015-00198,     IPR2015-00209,
IPR2015-01006,      IPR2015-01007,     IPR2015-01011,
IPR2015-01397, IPR2015-01398, IPR2015-01400.
                ______________________

                Decided: June 23, 2017
                ______________________
2        SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP
                                                 GROUP, INC.


    SHARIF E. JACOB, Keker & Van Nest, LLP, San Fran-
cisco, CA, argued for all appellants. Appellant Hulu, LLC
also represented by ASHOK RAMANI, MATTHIAS A. KAMBER,
GRACE Y. YANG.

    BRIAN K. ERICKSON, DLA Piper US LLP, Austin, TX,
for appellants Samsung Electronics Co., Ltd., Samsung
Electronics America, Inc. Also represented by AARON
GABRIEL FOUNTAIN; MARK D. FOWLER, East Palo Alto, CA.

    SARAH J. GUSKE, Baker Botts LLP, San Francisco, CA,
for appellant Cisco Systems, Inc.

    CHRISTOPHER OWEN GREEN, Fish & Richardson, P.C.,
Atlanta, GA, for appellant Avaya, Inc. Also represented
by BRIAN P. BOYD.

   SMITH BRITTINGHAM, Finnegan, Henderson, Farabow,
Garrett & Dunner, LLP, Washington, DC, for appellant
LG Electronics, Inc. Also represented by KARTHIK KUMAR,
AIDAN CARL SKOYLES, RAJEEV GUPTA.

   PAUL MEIKLEJOHN, Dorsey & Whitney LLP, Seattle,
WA, for appellant Toshiba Corp. Also represented by
CLINTON CONNER, Minneapolis, MN.

    KEVIN MICHAEL O’BRIEN, Baker & McKenzie LLP,
Washington, DC, for appellant Vizio, Inc. Also represent-
ed by MATTHEW S. DUSHEK.

    JOHN M. WILLIAMSON, Finnegan, Henderson,
Farabow, Garrett & Dunner, LLP, Washington, DC, for
Verizon Services Corp., Verizon Business Network Ser-
vices Inc. Also represented by KARTHIK KUMAR, RAJEEV
GUPTA.

   JAMES M. WODARSKI, Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, PC, Boston, MA, argued for appellee.
SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP      3
GROUP, INC.


Also represented by MICHAEL TIMOTHY RENAUD, MICHAEL
NEWMAN, WILLIAM MEUNIER, SANDRA BADIN, NICHOLAS
ARMINGTON.
                ______________________

  Before PROST, Chief Judge, O’MALLEY and WALLACH,
                    Circuit Judges.
PROST, Chief Judge.
     Samsung Electronics America, Inc.; Samsung Elec-
tronics Co., Ltd.; Cisco Systems, Inc.; Avaya, Inc.; LG
Electronics, Inc.; Toshiba Corp.; VIZIO, Inc.; Hulu, LLC;
Verizon Services Corp.; and Verizon Business Network
Services Inc. (collectively, “Appellants”) appeal from the
final written decisions of the Patent Trial and Appeal
Board (“Board”) in inter partes review proceedings of U.S.
Patent Nos. 6,108,704 (“’704 patent”); 6,009,469 (“’469
patent”); and 6,131,121 (“’121 patent”). 1 In its final
written decisions, the Board upheld the validity of all
instituted claims reciting the limitation “is connected to
the computer network” or the counterpart claim phrases
that the parties agreed bear the same meaning. Because
the Board did not err in its findings or conclusions, we
affirm.


   1    The Board joined IPR2015-00196 (the ’121 pa-
tent), IPR2015-00198 (the ’469 patent), IPR2015-00209
(the ’704 patent), IPR2015-01397 (the ’121 patent),
IPR2015-01398 (the ’704 patent), and IPR2015-01400 (the
’469 patent) and issued an identical final written decision
(LG Board Decision) in each case on May 9, 2016. The
Board also joined IPR2014-01366 (the ’704 patent),
IPR2014-01367 (the ’469 patent), IPR2014-01368 (the ’121
patent), IPR2015-01006 (the ’121 patent), IPR2015-01007
(the ’469 patent), and IPR2015-01011 (the ’704 patent)
and issued an identical final written decision (Samsung
Board Decision) in each case on March 4, 2016.
4         SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP
                                                  GROUP, INC.


                              I
                             A
     The ’704 patent, entitled “Point-to-Point Internet Pro-
tocol,” generally relates to establishing a point-to-point
communication link. LG Elecs. Inc. v. Straight Path IP
Group, Inc., Nos. IPR2015-00196, IPR2015-00198,
IPR2015-00209,         IPR2015-01397,          IPR2015-01398,
IPR2015-01400, 2016 WL 2640549, at *2 (P.T.A.B. May 9,
2016) (LG Board Decision) (citing ’704 patent col. 2 ll. 53–
57). 2 The ’469 patent and the ’121 patent are continua-
tions-in-part of the ’704 patent. Id. The specifications for
the three challenged patents are largely identical. Id.
The ’469 patent, entitled “Graphic User Interface for
Internet Telephony Application,” and the ’121 patent,
entitled “Point-to-Point Computer Network Communica-
tion Utility Utilizing Dynamically Assigned Network
Protocol Addresses,” both relate to facilitating audio
communications over computer networks. Id. (citing ’469
patent col. 1 ll. 54–57; ’121 patent col. 1 ll. 55–57).
    Each patent explains that a first processing unit au-
tomatically transmits its associated e-mail address and IP
address to a connection server. Id. The connection server
stores the addresses in a database and, in so doing, estab-
lishes the first processing unit as an active on-line party
available for communication. Id. The first processing
unit sends a query to the connection server, which search-
es the database to determine whether a second processing
unit is active and on-line. Id. If the callee is active and
online, the connection server sends the IP address of the



    2   See also Samsung Elecs. Co., Ltd. v. Straight Path
IP Group, Inc., Nos. IPR2014-01366, IPR2014-01367,
IPR2014-01368,      IPR2015-01006,        IPR2015-01007,
IPR2015-01011, 2016 WL 861393, at *2 (P.T.A.B. Mar. 4,
2016) (Samsung Board Decision).
SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP       5
GROUP, INC.


callee from the database to the first processing unit, i.e.,
performs a point-to-point Internet protocol communica-
tion. Id. The first processing unit then directly establish-
es the point-to-point Internet communication with the
callee using the retrieved IP address. Id.
    Claim 1 of the ’704 patent, which is representative of
the claims at issue in this appeal, recites:
   1. A computer program product for use with a
   computer system, the computer system executing
   a first process and operatively connectable to a
   second process and a server over a computer net-
   work, the computer program product comprising:
       a computer usable medium having pro-
       gram code embodied in the medium, the
       program code comprising:
           program code for transmitting to
           the server a network protocol ad-
           dress received by the first process
           following connection to the com-
           puter network;
           program code for transmitting, to
           the server, a query as to whether
           the second process is connected to
           the computer network;
           program code for receiving a net-
           work protocol address of the sec-
           ond process from the server, when
           the second process is connected to
           the computer network; and
           program code, responsive to the
           network protocol address of the
           second process, for establishing a
           point-to-point communication link
           between the first process and the
6         SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP
                                                  GROUP, INC.


            second process over the computer
            network.
’704 patent col. 11 ll. 2–22 (emphases added to highlight
the claim limitation at issue).
    In an earlier-filed petition for inter partes review,
Sipnet EU S.R.O. challenged claims of the ’704 patent
over the same prior art references that are at issue in this
appeal. J.A. 34745–807. In the Sipnet IPR, the Board
concluded that claim 1 of the ’704 patent, among others,
was unpatentable as anticipated by each of the prior art
references. J.A. 42873. Straight Path appealed that
decision on the grounds that the Sipnet Board miscon-
strued the claim term “is connected to the computer
network” to mean “active and on-line at registration.”
Straight Path IP Grp., Inc. v. Sipnet EU S.R.O., 806 F.3d
1356, 1360 (Fed. Cir. 2015). This court rejected the
Board’s claim construction and construed “is connected to
the computer network” to mean “is connected to the
computer network at the time that the query is transmit-
ted to the server.” Id. at 1363. We then remanded for the
Board to apply this claim construction in considering the
prior art. Id.
     In construing the disputed claim limitation, this court
first looked to the plain meaning of the claim language
and concluded that “[t]he present tense ‘is’ in ‘is connected
to the computer network’ plainly says that the query
transmitted to the server seeks to determine whether the
second unit is connected at that time, i.e., connected at the
time that the query is sent.” Id. at 1360 (emphasis add-
ed). The query, we explained, does not seek to determine
“whether [the device] was connected or whether it is still
registered as being connected even if that registration
information is no longer accurate.” Id. We thus conclud-
ed that the claim language is not satisfied by “a query
that asks only for registration information, regardless of
its current accuracy.” Id.
SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP      7
GROUP, INC.


     The court concluded that the specification does not
provide a basis for adopting a construction that contra-
dicts the plain meaning of the claim language. Id. at
1361. We determined that the specification “does not
expressly or implicitly redefine ‘is connected’ to mean ‘is
still registered, once was connected, and may or may not
still be connected,’” and thus, it does not override the
plain meaning of the claim language. Id. The plain
meaning is, however, “positively confirmed by the prose-
cution history.” Id. at 1362. We noted that the assignee
of the ’704 patent made the very distinction that was at
issue on appeal—between still being registered and
actually being online—to overcome a rejection during
reexamination. Id. at 1362–63. Specifically, the court
relied on the assignee argument that:
   [The prior art] does not teach that an active name
   in [the prior art server] is synonymous with
   “whether the second process is connected to the
   computer network.” An active name simply refers
   to a name that has been registered and that has
   not yet been de-registered, independent of wheth-
   er the associated computer is or is not connected
   to the computer network.
Id. at 1363 (citing Reply to Office Action of August 27,
2009, Re-examination of Patent No. 6,108,704, Control
No. 90/010,416 (dated Nov. 27, 2009) at 14–15). The
examiner adopted the assignee’s argument and confirmed
the claims. Sipnet, 806 F.3d at 1363.
                            B
    Returning to the case before us, Appellants requested
inter partes review of claims 1, 11–12, 14, 16, 22–23, 27,
and 30–31 of the ’704 patent, claims 1–3, 5–6, 9–10, 14,
and 17–18 of the ’469 patent, and claims 3–4, and 6–14 of
8        SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP
                                                 GROUP, INC.


the ’121 patent. 3 LG Board Decision at *3. The Board
instituted inter partes review on all of the challenged
claims. Id. at *1.
    Appellants challenged the claims at issue under 35
U.S.C. § 103(a) over a combination of references. The two
references at issue here are the Microsoft Windows NT
3.5, TCP/IP User Guide (1994) (“WINS”) and The Open
Group, Technical Standard, Protocols For X/Open PC
Interworking: SMB, Version 2.0 (1992) (“NetBIOS”). Id.
at *8. The Board made a number of undisputed findings
as to the scope and content of the prior art. The Board
found that WINS and NetBIOS both describe name server
technology. Id. at *9–10. In particular, NetBIOS is a
software interface that allows applications on different
computers to communicate within a computer network,
such as a local area network or the Internet. Id. at *10.
The NetBIOS name service is a collection of procedures
through which nodes of a network acquire, defend, and
locate the holders of NetBIOS names. Id. A node regis-
ters a name with the NetBIOS Name Server, which stores
the registered name in a database. Id. A name query
transaction can be initiated by an end-node in an attempt
to obtain the IP address associated with a NetBIOS name.
Id. If the NetBIOS Name Server has information regard-
ing a queried node, the NetBIOS Name Server transmits
a positive response. Id. If the NetBIOS Name Server
does not have information regarding a queried node, the
NetBIOS Name Server transmits a negative response. Id.
Once the IP addresses have been found for a target name,
a NetBIOS session service begins. Id. The NetBIOS
session service involves directed (point-to-point) commu-
nications. Id.



    3   In the related inter partes reviews, petitioners
challenged claims 6, 8, 10–11, and 13–14 of the ’121
patent. Samsung Board Decision at *3.
SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP      9
GROUP, INC.


    WINS is an implementation of NetBIOS. Id. at *10.
When a computer’s name is registered with the Windows
Internet Name Service (“WINS”) server (which is a Net-
BIOS server), the server accepts the entry with a
timestamp, an incremental unique version number, and
other information. Id. at *9. “[O]nce a computer is regis-
tered with the WINS server . . . as active and on-line, the
WINS server maintains a database of names and ad-
dresses as active and on-line by (1) releasing names once
a computer is shut down properly, and (2) requiring a
renewal time period in which a computer must reregis-
ter.” Id. at *10. WINS, however, also discloses that in
response to name queries, “a mapping in the database
does not ensure that the related device is currently run-
ning.” J.A. 2336; LG Board Decision at *10. WINS fur-
ther explains that a “local WINS database should
periodically be cleared of released entries and old entries
that were registered at another WINS server but did not
get removed from this WINS database for some reason.”
J.A. 2411; LG Board Decision at *10.
    Similar to the WINS reference, the Board found that
the NetBIOS reference also discloses mechanisms for
maintaining the accuracy of its name server database.
LG Board Decision at *11. In particular, the NetBIOS
name server maintains a database of resource names
through explicit name deletion, where the node specifies a
deletion function, and implicit name deletion, which
occurs when a node ceases operation. Id. NetBIOS also
discloses a mechanism where the name server may cor-
rect the information stored after an incorrect response is
provided to a requesting node. Id. In sum, the Board
determined that the references disclose that the servers
have information that a process “was” connected to the
computer network, but that information may no longer be
accurate, i.e., the process may no longer be connected to
the computer network. Id. at *10.
10        SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP
                                                  GROUP, INC.


    In its final decision, the Board adopted this court’s
prior claim construction of the phrase “is connected to the
computer network” and construed it to mean “is connected
to the computer network at the time that the query is
transmitted to the server.” Id. at *5 (citing Sipnet, 806
F.3d at 1363). The Board determined that neither the
WINS reference nor the NetBIOS reference discloses the
claimed “is connected to the computer network” limita-
tion. Id. at *11. Accordingly, the Board concluded that
Appellants failed to show by a preponderance of the
evidence that any of the instituted claims reciting the
limitation “connected to the network” (or the counterpart
claim phrases) are unpatentable. 4 Id. at *11.
    Appellants timely appealed to this court. We have ju-
risdiction under 28 U.S.C. § 1295(a)(4)(A).
                             II
     “The ultimate judgment of obviousness is a legal de-
termination” based on underlying factual findings. KSR
Int’l Co. v. Teleflex Inc., 550 U.S. 398, 427 (2007). This
court reviews the Board’s ultimate obviousness determi-
nations de novo, and the underlying factual determina-
tions for substantial evidence. Ariosa Diagnostics v.
Verinata Health, Inc., 805 F.3d 1359, 1364–65 (Fed. Cir.
2015). The underlying factual findings include findings
as to the scope and content of the prior art and the differ-
ences between the prior art and the claimed invention.
Id. at 1364.



     4  Claims 1–2 and 5 of the ’469 patent and claim 3 of
the ’121 patent do not have the disputed claim limitation
and were cancelled by the Board. Id. at *16. In the
Samsung Board Decision, the Board also cancelled claim
10 of the ’469 patent because it depends from a cancelled
claim. Samsung Board Decision at *13. These cancelled
claims are not at issue on appeal.
SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP       11
GROUP, INC.


    On appeal, Appellants do not dispute the Board’s
claim construction of “is connected to the computer net-
work.” They do argue, however, that the Board’s applica-
tion of the claim construction was impermissible as a
matter of law because the Board added a limitation not
found in the claim when it purportedly required that the
prior art references demonstrate “perfect accuracy” when
querying whether a process is connected to the computer
network. Appellants’ Br. 36. In particular, they contend
that the Board found that the prior art did not satisfy the
disputed limitation only “because of a possible circum-
stance in which the WINS database ‘may no longer be
accurate,’ and in which ‘the NBNS may be incorrect.’” Id.
at 39 (citing J.A. 96). Straight Path counters that “the
Board understood that the problem with [the prior art]
system is not that it is not ‘perfectly accurate.’ The prob-
lem is that it does not teach the [‘is connected to the
computer network’] limitation at all.” Appellee Br. 41.
The Board’s determination is supported by substantial
evidence, Straight Path argues, because “not only is the
prior art not designed to keep track of current online
status, it is not designed to check online status when
responding to a query for a user’s IP address.” Id. We
agree with Straight Path.
    As an initial matter, the Board did not import an ad-
ditional perfect accuracy limitation; it properly applied
our construction of the “is connected to the computer
network” limitation from Sipnet to the WINS and Net-
BIOS references, concluding that neither reference tracks
a user’s online status. The Board determined that neither
WINS nor NetBIOS will “determine whether the second
process is connected to the [computer] network at the time
the query is transmitted to the server,” i.e., whether a user
is on-line at the relevant time. LG Board Decision at *10
(discussing WINS); see id. at *11 (discussing NetBIOS).
This is exactly what Sipnet requires. See 806 F.3d at
1363. Indeed, the Board never used the phrase “perfect
12        SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP
                                                  GROUP, INC.


accuracy.” See generally LG Board Decision. Four of the
Board’s five references to “accuracy” or its variants appear
in quotations of Sipnet that explain the errors of the
Board’s reversed construction, see id. at *5, *10, and the
fifth immediately follows such a quotation and explains
how our reasoning applies to WINS, id. at *10. We will
not fault the Board for following precedent.
     The Board’s findings that neither WINS nor NetBIOS
determines whether a computer “is connected to the
computer network at the time that the query is transmit-
ted to the server” are supported by substantial evidence.
The Board determined that the references disclose that
the name servers have information that a process “was”
connected to the computer network. Id. at *10–11. This
does not meet the claim limitation. In Sipnet, this court
specifically rejected that “is connected” could mean “‘is
still registered, once was connected, and may or may not
still be connected.’” 806 F.3d at 1361. Accordingly, the
Board correctly concluded that the references do not teach
the claimed “is connected to the computer network.”
    Appellants also argue that the Board ignored teach-
ings of the prior art, and its own findings, when it con-
cluded that WINS and NetBIOS did not satisfy the “is
connected to the network” limitation. They maintain
that, because the Board found that both WINS and Net-
BIOS disclose mechanisms for maintaining the accurate
databases of names and addresses as active and on-line
after registration, it was error for the Board to conclude
that the references do not query whether a process “is
connected to the computer network at the time that the
query is transmitted to the server.” We disagree.
    WINS and NetBIOS both disclose querying a name
server for the registered address of the callee computer.
LG Board Decision at *9–10. Although the Board found
that both references disclose mechanisms for maintaining
the accuracy of the addresses registered in these name
SAMSUNG ELECTRONICS CO., LTD.   v. STRAIGHT PATH IP      13
GROUP, INC.


server databases, id. at *10–11, this is not sufficient. We
have already explained that “a query that asks only for
registration information, regardless of its current accura-
cy,” will not satisfy the claim limitation. Sipnet, 806 F.3d
at 1360. Thus, again, the Board’s findings that neither
WINS nor NetBIOS determines whether a computer “is
connected to the computer network” are supported by
substantial evidence.
    We have considered Appellants’ remaining arguments
but find them to be unpersuasive. For the foregoing
reasons, we affirm the Board’s decision.
                       AFFIRMED